     Case 2:12-cv-00601-ROS Document 3500 Filed 02/20/20 Page 1 of 1



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Victor Antonio Parsons, et al.,                    No. CV-12-00601-PHX-ROS
10                  Plaintiffs,                         ORDER
11   v.
12   David Shinn, et al.,
13                  Defendants.
14
15          The Court has reviewed class member Bruce Dent’s Motion to Opt-Out of the Class
16   Action (Doc. 3497). Mr. Dent states he is in the process of filing an individual action

17   challenging the healthcare he has received in the Arizona Department of Corrections.
18   Specifically, he does not want the settlement in this case to prevent him from seeking

19   damages in an individual action. Mr. Dent’s motion will be denied because there is no

20   basis to opt-out of the class at this juncture. Moreover, opting out is unnecessary as the
21   settlement provides only injunctive relief and does not preclude an individual from seeking
22   damages for an alleged violation of his constitutional rights.

23          IT IS THEREFORE ORDERED that the Motion to Opt-Out of the Class Action

24   (Doc. 3497) is denied.

25          Dated this 20th day of February, 2020.

26
27                                                     Honorable Roslyn O. Silver
                                                       Senior United States District Judge
28
